Title: From Thomas Jefferson to William Macarty, 7 October 1786
From: Jefferson, Thomas
To: Macarty, William



Sir
Paris Octr. 7th. 1786

I took the liberty of troubling you when you were here with a pattern of my table-china. I now take that of sending you a list of the articles which I should be glad to have bought as nearly like the pattern as they can be found. Should you be able to find none but what is very different, preserving only the same colours  I would wish to receive only half the quantity written for; but the whole if it can be found to match tolerably. I would wish to recieve it by the roulier as I am in immediate want of it. Your bill on me for the amount shall be duely honored and many thanks for your kindness from Sir, your very humble servant,

Th: Jefferson



16. plats d’entrée portant 11. pouce de diametre.
16. autres plats d’entrée portant 10. pouces et demi de diametre.
18. plats d’entremets portant 9 pouces et demi de diametre.
4.  plats de rôt portant un pied deux pouces de longueur et 10. pouces et demi de largeur.
4.  plats de rôt portant un pied de longueur et 9. pouces de largeur.
12. compôtiers.
36. petits pots.
4.  saladiers.


